[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
On October 13, 1999, the jury returned a verdict in favor of the plaintiff and awarded $50,000.00 in compensatory damages. In addition, the jury made a specific finding that the defendant's conduct was malicious, wanton or wilful. Jury Interrogatory #4, Court's Exhibit A. On November 15, 1999, following the hearing on the amount of punitive damages, the court entered judgment for the plaintiff in accordance with the jury verdict. Damages are as follows:
         $50,000.00 (jury award) $ 2,942.95 (costs) $16,650.00 (punitive damages) $35,608.39 (General Statutes § 52-192a interest from August 11, 1995 to November 15, 199) for a total award of: $105,201.34, inclusive of costs
In addition, in response to the plaintiff's Motion to Modify Prejudgment Remedy (#199), the court granted said motion to $140,000.00 and granted permission for the plaintiff to file the appropriate documentation on the land records.
It is so ordered.
BY THE COURT:
BISHOP, J. CT Page 15432